Cowin, J.
(dissenting, with whom Ireland, J., joins). The court today decides that a child support order issued pursuant to G. L. c. 209C, § 9, survives the death of the father unless a court order specifically provides that the obligation is terminated on death. I would conclude that such an order survives an obligated father’s death only if a judge has specifically provided for its survival and the Probate Court judge here has not so provided.
I agree with the court that “certain preexisting obligations have priority over all testamentary dispositions.” Ante at 442. In addition, I agree that a judge has the power to order child support that survives an obligated parent’s death and that such an order is a “legally enforceable obligation . . . [that] takes precedence over testamentary dispositions and must be satisfied prior to any distribution of assets under the will.” Ante at 442.1 disagree with the court, however, that G. L. c. 209C, § 9, expresses the Legislature’s intent that child support orders are presumed to survive an obligated father’s death unless otherwise provided by a court order or that we can glean that intent from the general legislative policy in favor of parents supporting their minor children or from other statutory provisions.
*455The court relies on the portion of G. L. c. 209C, § 1, that provides that a father is responsible for the support of his child bom out of wedlock “from . . . birth up to the age of eighteen,” to reason that child support orders continue until the child reaches the age of eighteen regardless of whether the father survives. In my view, the court reads too much into this statutory language. This provision merely states the duration for which a child is eligible to receive support; it is not an indication that the Legislature intended this provision to comprise a comprehensive statement of the circumstances that may cause a support obligation to terminate.
As child support is a creature of statute, see, e.g., G. L. c. 208, § 28; G. L. c. 209, § 37, G. L. c. 209C, § 9, and see also Gediman v. Cameron, 306 Mass. 138, 140 (1940), and cases cited, courts are not entitled to add to the statutory scheme. A policy that support orders shall automatically survive the death of obligors should be based on a clear expression of legislative intent. Had the Legislature intended that such support orders were automatically to survive a parent’s death, it would presumably have provided so expressly. In the absence of such an express statement of intent, I am not prepared to conclude that orders for child support survive the obligated parent’s death by implication.
In the analogous area of alimony, we have long held that orders do not survive the death of the obligated party unless ordered by the court. Barron v. Puzo, 415 Mass. 54, 56 (1993) (“As a general rale, an order for the payment of alimony ceases with the death of the party obligated to pay it unless the decree or judgment provides otherwise or arrearages are due and unpaid”), and cases cited. When amending statutes, we presume that the Legislature is aware of the prior state of the law as explicated by the decisions of this court. Opinion of the Justices, 408 Mass. 1215, 1222 (1990), and cases cited. In view of our alimony decisions, it is unlikely that the Legislature would have intended that support obligations continue beyond the obligor’s death without specifically so stating. A provision in the child support statute establishing the age requirements for the child to receive support does not indicate a legislative intent that support orders survive the death of the obligor. This provision is silent regarding circumstances other than age that may terminate the support obligation. If it is a desirable policy to continue support beyond the death of the obligor, it is not for this court *456to make such policy decisions. Commonwealth v. Leno, 415 Mass. 835, 841 (1993) (court should not substitute its notions of correct policy for that of the Legislature).
The court also relies for its decision on the public policy of this “commonwealth that dependent children shall be maintained, as completely as possible, from the resources of their parents,” ante at 444, quoting G. L. c. 119A, § 1, and various legislative enactments that have increased the obligations of parents to support their children. These general expressions of legislative policy and unrelated statutory changes have little to do with deciding the question before the court. The court is faced with a specific question of statutory interpretation, i.e., whether a child support order is presumed to survive an obligated parent’s death. In the absence of specific language so extending the support obligation, the court’s reliance on unrelated statutory provisions and general policy expressions to reach its conclusion is misplaced and is an attempt to justify what is essentially judicial legislation.1 The court cannot glean from these sources a legislative intent that support orders survive an obligated party’s death. Absent a more direct legislative expression of intent, the general policy of providing support for children, the unrelated child support statutory enactments, and the provision of G. L. c. 209C, § 1, establishing the child’s age eligibility for support do not compel a decision that support orders survive an obligated party’s death absent an express provision in the support order.2
Therefore, the only question that remains is whether the Probate Court judge in this case issued a child support order that survived the father’s death. The support order entered against the father states: “Defendant to pay to the plaintiff the sum of $ 100.00 beginning forthwith and each week thereafter *457as child support. . . . All until further order of the Court.” Ordering the support obligation to remain in effect “until further order of the Court” is not an expression by the judge that the order is to continue to be enforced after the father’s death. General Laws c. 209C, § 20, provides that in all cases in which a court enters a judgment of support for a child, the court maintains “continuing jurisdiction” to modify that order in the case of a “substantial change in the circumstances of the parties or the child.” The “until further order” expression merely reflects the court’s statutory authority to make future modifications; it is not a statement as to the order’s duration. Consequently, the order at issue in this case does not provide for the payment of child support after the death of the father.
Therefore, I respectfully dissent.

 The court also cites as authority the Uniform Marriage and Divorce Act, 9A U.L.A. 102 (Master ed. 1998), which provides: “[Provisions for the support of a child are terminated by emancipation of the child but not by the death of a parent obligated to support the child.” The Legislature is likely aware of the existence of proposed uniform State laws and it has not chosen to adopt the provisions relied on by the court. If the existence of the Uniform Marriage and Divorce Act is at all instructive, it suggests that the Legislature has chosen not to follow the position advocated by the court.


 It is noted that the possibility of the death of an obligated parent during the support period is addressed by probate judges when they require the obligor to purchase a life insurance policy to cover such eventuality. See Taverna v. Pizzi, 430 Mass. 882, 885 (2000).